DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13th 2021 has been entered.

Claim status:
Claims 1, 4-7 and 17-18 are pending.
Claims 2-3, 8-16 are cancelled.
Claims 1 and 7 are amended.
Claims 1, 4-7 and 17-18 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “beam diameter conversion mechanism” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “configured to enlarge or reduce…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by a insufficient structural modifier “beam diameter conversion”. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “beam diameter conversion mechanism" has been described in Paragraph 0002 as a “beam expander”, citing : “…a beam diameter of laser light generated by a laser light source is enlarged by a beam expander (beam diameter conversion mechanism)…” and the “beam expander” is described in Paragraph 0045 cited: “…The beam expander 350 collimates the laser light L while adjusting the diameter of the laser light L. The laser light L having passed through the beam expander 350 enters the mirror unit 360 along the X-axis direction…” as some kind optical device such as lens or lenses.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “…the lens insertion and removal mechanism is enabled to slide the lens in a direction crossing the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path…” is indefinite, because such limitation is in conflict with claim 1’s limitation “…a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, the lens insertion and removal mechanism being enabled to (i) insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path…”, it is unclear what claim 4 claim scope is when in reference of claim 1. Clarification is required. It is suggested that applicant to amend and/or clarify what is claim 4 claim scope is.
In claim 5, the limitation “…the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path…” is indefinite, because such limitation is in conflict with claim 1’s limitation “…a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, the lens insertion and removal mechanism being enabled to (i) insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path…”, it is unclear applicant is intended to claim an embodiment of “linear motion stage”, another embodiment of “to rotate a lens holder” or yet another embodiment of “a rotation stage on a linear motion stage”? Because rotate a lens holder is a rotation motion that required a rotation motion stage. Clarification is required.
It is assumed that applicant is intended that there are supposed to be two separated different embodiment which is embodiment with “linear motion stage” and another embodiment with “to rotate  a lens holder”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 4, the limitation “…the lens insertion and removal mechanism is enabled to slide the lens in a direction crossing the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path…” is boarder than claim 1’s limitation “…a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, the lens insertion and removal mechanism being enabled to (i) insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path…”. Correction is required.
In claim 5, the structural needed for limitation “…the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path…” is not disclosed in claim 1, because claim 1 already disclosed “lens insertion and removal mechanism” as “…a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured…”. Correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US2012/0327501A1 previously cited), in view of Roberts (US5748222 previously cited), further in view Sung et al (US2013/0050790A1 newly cited) and further in view of SPOERL et al (US2011/0075274A1).
Regarding claim 1, Sakamoto discloses a laser light irradiation device (laser processing apparatus #300, fig.8) configured to emit laser light (refer as “L” in fig.8) to an object, the laser light (refer as “L” in fig.8) irradiation device comprising: 
a laser light source (laser light source #202, fig.8) configured to generate the laser light (refer as “L” in fig.8); 
a spatial light modulator (spatial light modulator #203, fig.8) including a display unit (liquid crystal layer #216, fig. 9) configured to display a phase pattern [refer as “modulation pattern” in Par.0072], the spatial light modulator (spatial light modulator #203, fig.8) configured to modulate the laser light (refer as “L” in fig.8) generated by the laser light source (laser light source #202, fig.8) in accordance with the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9) [refer as “modulation pattern” in Par.0072 cited: “…The laser light L incident on the reflective spatial light modulator 203 is transmitted through and modulated according to the modulation pattern displayed on the liquid crystal layer 216 and then is emitted obliquely upward with respect to the horizontal direction…”]; 
a controller (controller #250, fig.8) configured to control at least the phase pattern [refer as “modulation pattern” in Par.0072] to be displayed on the display unit (liquid crystal layer #216, fig. 9), wherein 
refer as “L” in fig.8) is transmitted through the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9), a wavefront of the laser light (refer as “L” in fig.8) is adjusted to correct a wavefront aberration [refer to Par.0079 cited: “…402a stores an individual difference correction pattern (D-01) for correcting an individual difference occurring in the laser processing device 300 (e.g., a distortion occurring in the liquid crystal layer 216 in the reflective spatial light modulator 203) as an element pattern. The storage unit 402a also stores spherical aberration correction patterns (S-0001 to S-1000) for correcting the spherical aberration occurring at the converging point P of the laser light L as element patterns. Since the spherical aberration occurring at the converging point P of the laser light L varies depending on materials of the object 1 and the distance from the laser light entrance surface of the object 1 to the converging point P of the laser light L, the spherical aberration correction patterns are set with the material and distance serving as parameters and stored in the storage unit 402a…”] caused by any lens or reflective mirror between the laser light source (laser light source #202, fig.8) and the spatial light modulator (spatial light modulator #203, fig.8).

    PNG
    media_image1.png
    572
    485
    media_image1.png
    Greyscale

Sakamoto does not discloses a beam diameter conversion mechanism arranged on an optical path of the laser light  between the laser light source and the spatial light modulator, the beam diameter conversion mechanism configured to enlarge or reduce the beam diameter of the laser light; a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, the lens insertion and removal mechanism being enabled to (i)insert the lens in the optical path of the laser light between the laser light source and 
Roberts discloses a beam diameter conversion mechanism (beam reducer #17, fig.4) arranged on an optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed line” in fig.4) between the laser light source (inherently included) and the spatial light modulator (final mirror #23, fig.4), the beam diameter conversion mechanism (beam reducer #17, fig.4) configured to reduce the beam diameter of the laser light (refer to the “arrowed light” in fig. 4) [refer to Roberts Col 10 line 31-33 cited: “…The first of these components is a beam reducer 17 which is effective to reduce the diameter of the laser beam…”]; 
a lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) including a lens (beam expander #20, fig.4) configured to vary the beam diameter [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”] of the laser light (refer to the “arrowed light” in fig. 4), the lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) being enabled to (i) insert the lens (beam expander #20, fig.4) in the optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator (final mirror #23, fig.4), and (ii) remove the lens (beam expander #20, fig.4) from the optical path (refer to the “arrowed light” in fig. 4); 

    PNG
    media_image2.png
    569
    583
    media_image2.png
    Greyscale

Sung discloses that the spatial light modulator (spatial light modulator 30, fig.1)  can be located in between lenses (lenses 24 and 25, fig.1) in a laser lenses head (refer to fig.1 and paragraph 0006 cited: “…The printer head includes a spatial light modulator (SLM) 30 and an object lens 25…”) that is right next to the object (recording material 50, fig.1) (It is noted, therefore the spatial light modulator is relocated in the a laser lenses head, referring 204 in Sakamoto fig.8, such that the lens insert and removal mechanism is located in between the laser source and the spatial light modulator).

    PNG
    media_image3.png
    579
    553
    media_image3.png
    Greyscale

SPOERL discloses a lens holder (refer to “lens holder” annotated in fig.3) configured to hold the lens (lens 90, fig.3), and a linear motion stage (refer to “linear motion stage” annotated in fig.3) including a movable portion (refer to “movable portion” annotated in fig. 3) to which the lens holder (refer to “lens holder” annotated in fig.3) is secured (refer to fig.2 and 3).

    PNG
    media_image4.png
    632
    486
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    627
    550
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto device with a beam diameter conversion mechanism arranged on an optical path of the laser light  between the laser light source and the spatial light modulator, the beam diameter conversion mechanism configured to enlarge or reduce the beam diameter of the laser light; a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, the lens insertion and removal mechanism being enabled to (i)insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path; and correct a wavefront aberration caused by insertion or removal of the lens by the lens insertion and removal mechanism, as taught by Roberts, in order to provide easy selection and different size of cell [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sakamoto’s device with the spatial light modulator can be located in between lenses in a laser lenses head that is right next to the object, as taught by Sung, in order to provide a more compact laser head as shown in Sung’s fig.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Sakamoto’s device with a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, as taught by SPOERL, in order to refer to Paragraph 0002 cited: “…a workpiece by means of a laser machining head, in particular in laser cutting, it is usual to provide a laser machining head with a housing into which an insert with a focusing optics is inserted, a laser beam running through the laser machining head to a cutting nozzle being focused by an optical system held in the insert such that a workpiece can be machined. The insert with the optical system for focusing the laser beam is designed here such that the optical system can be adjusted relative to the insert, on the one hand the optical system being capable of adjustment in a plane perpendicular to the laser beam, and on the other hand an adjusting device being provided which can be used to set the optical system in the longitudinal direction of the laser beam…”)

Regarding claim 4, the modification of Sakamoto, Roberts, Sung and SPOERL discloses substantially all features set forth in claim 1, Sakamoto further discloses a lens insertion and removal mechanism (condensing optical system #204 and drive unit #232, fig.8) is enabled to slide the lens in a direction crossing the optical path such that a position of the lens (condensing optical system #204) is switched between a first state in which the lens (condensing optical system #204) is separated from the optical path of the laser light and a second state in which the lens (condensing optical system #204) is located on the optical path [refer to Sakamoto Par.0066 cited: “…Then, when forming the modified region 7, the AF unit 212 drives the drive unit 232 according to thus obtained displacement data, so as to move the condensing optical system 204 to and fro in its optical axis along undulations of the front face 3 of the object 1. …”]. 

Regarding claim 5, the modification of Sakamoto, Roberts, Sung and SPOERL discloses substantially all features set forth in claim 1, Sakamoto does not disclose the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path.
	Roberts further discloses the lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) is enabled to rotate a lens (beam expander #20, fig.4) holder configured to hold the lens (beam expander #20, fig.4) around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens (beam expander #20, fig.4) is located on the optical path [refer to Roberts Col 10 line 46-50 cited: “…Four such beam expanders are mounted in a carousel 21 which is rotated to bring a selected beam expander into the optical path. A control knob 22 mounted on the outside of the case is mechanically linked to the carousel in order to rotate it…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto device with the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path, as taught by Roberts, in order to provide easy selection and different size of cell [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].

	Regarding claim 6, the modification of Sakamoto, Roberts, Sung and SPOERL discloses substantially all features set forth in claim 1, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a converging point (refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).

	Regarding claim 7, Sakamoto discloses a laser light irradiation method of emitting a laser light (refer as “L” in fig.8) to an object (object #1, fig. 8) by using a laser light irradiation device (laser processing apparatus #300, fig.8), 
	the laser light irradiation device (laser processing apparatus #300, fig.8) including: 
	a laser light source (laser light source #202, fig.8) configured to generate the laser light (refer as “L” in fig.8); 
	a spatial light modulator (spatial light modulator #203, fig.8) including a display unit (liquid crystal layer #216, fig. 9) configured to display a phase pattern [refer as “modulation pattern” in Par.0072], the spatial light modulator (spatial light modulator #203, fig.8) modulating the laser light (refer as “L” in fig.8) generated by the laser light source (laser light source #202, fig.8) in accordance with the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9); and  
	the laser light irradiation method comprising: 
liquid crystal layer #216, fig. 9), the phase pattern [refer as “modulation pattern” in Par.0072]; and 
	an irradiation step of generating the laser light (refer as “L” in fig.8) from the laser light source (laser light source #202, fig.8) to emit the laser light (refer as “L” in fig.8) to the object, in a state in which the phase pattern [refer as “modulation pattern” in Par.0072] is displayed on the display unit by the display step, 
when the laser light (refer as “L” in fig.8) is transmitted through the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9), a wavefront of the laser light (refer as “L” in fig.8) is adjusted to correct a wavefront aberration [refer to Par.0079 cited: “…402a stores an individual difference correction pattern (D-01) for correcting an individual difference occurring in the laser processing device 300 (e.g., a distortion occurring in the liquid crystal layer 216 in the reflective spatial light modulator 203) as an element pattern. The storage unit 402a also stores spherical aberration correction patterns (S-0001 to S-1000) for correcting the spherical aberration occurring at the converging point P of the laser light L as element patterns. Since the spherical aberration occurring at the converging point P of the laser light L varies depending on materials of the object 1 and the distance from the laser light entrance surface of the object 1 to the converging point P of the laser light L, the spherical aberration correction patterns are set with the material and distance serving as parameters and stored in the storage unit 402a…”] caused by any steps that is between the laser light source (laser light source #202, fig.8) and the spatial light modulator (spatial light modulator #203, fig.8).

    PNG
    media_image1.png
    572
    485
    media_image1.png
    Greyscale

	Sakamoto does not disclose a beam diameter conversion mechanism arranged on an optical path of the laser light between the laser light source and the spatial light modulator, the beam diameter conversion mechanism enlarging or reducing the beam diameter of the laser light, an insertion and removal step of (i) inserting a lens configured (ii) removing the lens from the optical path; wherein the lens is inserted in or removed from the optical path by sliding the lens in a direction orthogonal to the optical path using a linear motion stage.
	Roberts discloses a beam diameter conversion mechanism (beam reducer #17, fig.4) arranged on an optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator (focusing lens L, fig.4), the beam diameter conversion mechanism (beam reducer #17, fig.4) reducing the beam diameter of the laser light (refer to the “arrowed light” in fig. 4), 
	an insertion and removal step of (i) inserting a lens (beam expander #20, fig.4) configured to vary the beam diameter of the laser light (refer to the “arrowed light” in fig. 4) in the optical path of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator (focusing lens L, fig.4) or (ii) removing the lens (beam expander #20, fig.4) from the optical path (refer to the “arrowed light” in fig. 4) [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”];

    PNG
    media_image2.png
    569
    583
    media_image2.png
    Greyscale

Sung discloses that the spatial light modulator (spatial light modulator 30, fig.1)  can be located in between lenses (lenses 24 and 25, fig.1) in a laser lenses head (refer to fig.1 and paragraph 0006 cited: “…The printer head includes a spatial light modulator (SLM) 30 and an object lens 25…”) that is right next to the object (recording material 50, fig.1). (It is noted, therefore the spatial light modulator is relocated in the a laser lenses head, referring 204 in Sakamoto fig.8, such that the lens insert and removal mechanism is located in between the laser source and the spatial light modulator)

    PNG
    media_image3.png
    579
    553
    media_image3.png
    Greyscale

SPOERL discloses wherein the lens (lens 90, fig.3) is inserted in or removed from the optical path by sliding the lens (lens 90, fig.3) in a direction orthogonal to the optical path using a linear motion stage (refer to “linear motion stage” annotated in fig.3) (refer to fig.2 and 3).

    PNG
    media_image4.png
    632
    486
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    627
    550
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto method with a beam diameter conversion mechanism arranged on an optical path of the laser light between the laser light source and the spatial light modulator, the beam diameter conversion mechanism enlarging or reducing the beam diameter of the laser light, an insertion and removal step of (i) inserting a lens configured to vary the beam diameter of the laser light in the optical path of the laser light between the laser light source and the spatialACTIVE. 125957244.01Application No. 16/078,220Docket No.: 046884-6606-00-US-578876 Amendment dated: February 19, 2021Page 4Reply to Office Action of October 6, 2020light modulator or (ii) removing the lens from the optical path, as taught by Roberts, in order to provide easy selection and different size of cell [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sakamoto’s device with the spatial light modulator can be located in between lenses in a laser lenses head that is right next to the object, as taught by Sung, in order to provide a more compact laser head as shown in Sung’s fig.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Sakamoto’s device with a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, as taught by SPOERL, in order to utilize the flexibility of adjustment in a plane and adjustment for optical system in the longitudinal direction (refer to Paragraph 0002 cited: “…a workpiece by means of a laser machining head, in particular in laser cutting, it is usual to provide a laser machining head with a housing into which an insert with a focusing optics is inserted, a laser beam running through the laser machining head to a cutting nozzle being focused by an optical system held in the insert such that a workpiece can be machined. The insert with the optical system for focusing the laser beam is designed here such that the optical system can be adjusted relative to the insert, on the one hand the optical system being capable of adjustment in a plane perpendicular to the laser beam, and on the other hand an adjusting device being provided which can be used to set the optical system in the longitudinal direction of the laser beam…”)

	Regarding claim 17, the modification of Sakamoto, Roberts, Sung and SPOERL discloses substantially all features set forth in claim 4, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a converging point (refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).

	Regarding claim 18, the modification of Sakamoto, Roberts, Sung and SPOERL discloses substantially all features set forth in claim 5, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a converging point (refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).



Response to Amendment
the applicant’s amendment filed on September 13th 2021 has raised another issue of 112b and 112d Rejection.
Response to Argument
Applicant's arguments filed September 13th 2021 have been fully considered but they are not persuasive as the following reasons:

The applicant’s argument: “…Amended independent claim 1 generally relates to a laser light irradiation device and recites a combination comprising, inter alia, "a spatial light modulator including a display unit configured to display a phase pattern, the spatial light modulator configured to modulate the laser light generated by the laser light source in accordance with the phase pattern displayed on the display unit," "a beam diameter conversion mechanism arranged on an optical path of the laser light between the laser light source and the spatial light modulator, the beam diameter conversion mechanism configured to enlarge or reduce the beam diameter of the laser light," and "a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, a lens holder configured to hold the lens, and a linear motion stage including a movable portion to which the lens holder is secured, the lens insertion and removal mechanism being enabled to (i) insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path." The applied references do not disclose or render obvious the combination recited in claim 1 comprising at least these features. …” in the Remark Page 1.
The examiner’s response: The applicant's arguments above are mooted, because of the newly applied prior art SPOERL et al (US2011/0075274A1 newly cited).
SPOERL discloses a lens holder (refer to “lens holder” annotated in fig.3) configured to hold the lens (lens 90, fig.3), and a linear motion stage (refer to “linear motion stage” annotated in fig.3) including a movable portion (refer to “movable portion” annotated in fig. 3) to which the lens holder (refer to “lens holder” annotated in fig.3) is secured (refer to fig.2 and 3) (It is noted, therefore the spatial light modulator is relocated in the a laser lenses head, referring 204 in Sakamoto fig.8, such that the lens insert and removal mechanism is located in between the laser source and the spatial light modulator).

The applicant’s argument: “…Applicant submits that the final mirror 23 of Roberts cannot reasonably be analogized to the "spatial light modulator" recited in claim 1 of the present application. Roberts describes the final mirror 23…” in the Remark Page 2.
The examiner’s response: The applicant's arguments above are not mooted because of the newly applied prior art Sung et al (US2013/0050790A1 newly cited): 
Sung discloses that the spatial light modulator (spatial light modulator 30, fig.1)  can be located in between lenses (lenses 24 and 25, fig.1) in a laser lenses head (refer to fig.1 and paragraph 0006 cited: “…The printer head includes a spatial light modulator (SLM) 30 and an object lens 25…”) that is right next to the object (recording material 50, fig.1) (It is noted, therefore the spatial light modulator is relocated in the a laser lenses head, referring 204 in Sakamoto fig.8, such that the lens insert and removal mechanism is located in between the laser source and the spatial light modulator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761